Citation Nr: 0805524	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pulmonary disorder 
claimed as chronic obstructive pulmonary disease (COPD) and 
asthma as residuals of bio-chemical and radiation exposures 
during Project 112 Shipboard Hazard and Defense ("Project 
SHAD"). 

2.  Entitlement to service connection for glaucoma with 
cataracts, post-extraction, with intraocular lens implant 
(IOL) placement due to steroid use for service-connected 
disabilities.  

3.  Entitlement to service connection for erectile 
dysfunction, post penile implant, due to steroid use for 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1959 to July 
1965.  He was born in July 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for pulmonary disease, 
glaucoma with cataracts, and erectile dysfunction.  

In April 2003, the veteran, accompanied by his wife and 
representative, appeared at a videoconference hearing at the 
RO before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  A transcript is of record.

The case was remanded by the Board in September 2003.  It was 
remanded by the Board again in March 2005.

After the requested development had been accomplished, the 
case was referred by the Board for written medical expert 
opinions by a pulmonologist, an ophthalmologist, and a 
urologist.  The opinions are now in the file and the case is 
before the Board for final appellate review.  


FINDINGS OF FACT

1.  The veteran is confirmed in the Project SHAD database as 
a participant aboard the USS Granville S. Hall during test 
SHADY GROVE from January 22 to April 9, 1965.  

2.  The clinical evidence of record and medical opinion 
evidence raise a reasonable doubt as to an etiological/causal 
association between COPD and asthma and the veteran's in-
service bio-chemical exposure during Project SHAD.   

3.  The clinical evidence of record and medical opinion 
evidence raise a reasonable doubt as to whether glaucoma with 
cataracts, post-extraction, with IOL placement is the result 
of steroid use for service-connected respiratory 
disabilities.  

4.  The clinical evidence of record and medical opinion 
evidence preponderate against finding that the veteran's 
erectile dysfunction, post penile implant, is either of 
service origin or due to service-connected disabilities or 
treatment therefor.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, chronic 
pulmonary disability claimed as chronic obstructive pulmonary 
disease (COPD) and asthma is the result of service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Giving the benefit of the doubt to the veteran, glaucoma 
with cataracts, post-extraction, with IOL placement is due to 
steroid treatment for service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2007).

3.  Erectile dysfunction, post penile implant, is not due to 
service, to service-connected disabilities, or to treatment 
therefor.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his claim for service connection in June 
1999.  An attempt was made to obtain additional records, and 
correspondence was sent to the veteran with regard to what 
was required for support of his claim in September 1999.  
Additional medical evidence was introduced into the file 
including with regard to claim for eye and urological 
problems including as a result of steroid use for respiratory 
disability.  A rating action in June 2000 denied the herein 
concerned claims.  The VARO provided him notice including in 
accordance with the VCAA in May 2001.  A rating action in 
September 2001 confirmed the prior denials.  An SOC was 
issued in September 2002.  The veteran filed his Substantive 
Appeal, a VA Form 9, in November 2002.  The veteran and his 
wife testified before the undersigned Veterans Law Judge via 
videoconference in April 2003, a transcript of which is of 
record.  The case was remanded by the Board in September 
2003.

Additional medical evidence was introduced into the file, and 
further RO correspondence was issued.  In a May 2004 
Statement in Support of Claim, the veteran indicated that, as 
far as he knew, all information supportive of his claim had 
been submitted.  An SSOC was issued in October 2004.  The 
case was again remanded by the Board in March 2005.  
Additional VCAA letters were sent, including a March 2005 
letter from the Appeals Management Center, and SSOCs were 
issued.  In all of these communications, the details of the 
claim process were explained.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and readjudication was accomplished.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  As noted above, he has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the January 2007 SSOC contained 
the Dingess information. 

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Certain chronic diseases may be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

Certain medical questions cannot be answered by the Board but 
by competent medical authority.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Here, the history reported by the veteran on examination is 
not contradicted by the record; therefore, the examiner's 
opinion is competent evidence.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

The veteran is seeking entitlement to service connection for 
a pulmonary disorder, glaucoma with cataracts, and erectile 
dysfunction.  He claims, in part, that the latter two 
disabilities may also have developed as a result of steroid 
therapy prescribed for treatment of his pulmonary disorder.  
He specifically identifies his work on shipboard as a medical 
laboratory and blood technician and his ongoing exposure to 
toxins, particularly sodium hydrochlorite in both powder and 
liquid form.

The veteran does not claim (and the evidence does not show) 
that the herein concerned disorders were present in service.  
Service records show only one acute incident of urethritis 
which resolved without residuals, refractive error of his 
eyes, and no chronic pulmonary problems.

The veteran contends that he developed a pulmonary disorder 
as a result of exposure to various biological and chemical 
agents while serving as a medical technician aboard the USS 
Granville S. Hall (1963-1965), when that vessel participated 
in the Project 112 Shipboard Hazard and Defense (SHAD) 
program, which involved conducting various tests to determine 
the effectiveness of shipboard detection and protective 
measures against chemical and biological threats.  Extensive 
research evidence is available from various governmental and 
civilian sources relating to Project SHAD.  Copies of some of 
this research are in the file.  The veteran has submitted 
additional evidence on the project.

Special consideration and protocols have been enacted by VA 
to ensure that Project SHAD veterans are treated equitably.  
In December 2003, Public Law No. 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted for veterans who participated in Project 112/SHAD 
Testing.  An implementing VA directive was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided VA 
"category 6" treatment (e.g., hospital care, medical 
services, nursing home care at no cost (minus co-payments) 
for any illness possibly related to their participation), as 
well as a thorough clinical evaluation and enhanced access to 
enrollment in the VA Health Care System. 

As noted in prior Board discussions, a great deal more is now 
known about Project SHAD, and this information is available 
in libraries, the internet, etc.  In general, it has been 
accepted that Project SHAD resulted in some veterans' 
exposure to a variety of significant biological warfare 
agents and stimulants, chemical agents and stimulants, 
tracers, chemical stimulants and decontaminants, and riot 
control agents ranging from Sarin and Soman to sulfur dioxide 
and tear gas, and staphylococcal enterotoxins and Uranine 
dye.  The veteran has also submitted special clinical 
treatise materials which are in the file with regard to 
Project SHAD toxic exposures.

Specifically, in this case, research conducted in April 2004 
indicates that the veteran was listed in the Project 112/SHAD 
database as a participant aboard the USS Granville S. Hall 
during test SHADY GROVE from January 22 to April 9, 1965.  
His DD Form 214 reflects that his MOS' were as a hospital 
corpsman and medical technician.

According to the detailed history of record, and the private 
and VA clinical records in the file, the veteran was seen 
initially for respiratory problems in November 1991 for which 
he received treatment including Prednisone (orally and 
intravenously), Atrovet, Alupent, and Erythromycin.  He was 
treated on numerous occasions in the 1990's, including in 
emergency situations, thereafter for pulmonary problems.  He 
was initially seen by a private physician in 1992 for 
glaucoma which was thought possibly to be the result of the 
steroid treatment for his pulmonary disability.  

In October 1993, he underwent cataract extraction with 
intraocular lens implant, first on the right and then on the 
left eye.   

A private facility evaluation report from October 1994 is of 
record.  The veteran had a history of erectile dysfunction 
which had occurred coincident with his pulmonary problems.  
This had gone on for about 3 years.  While it was felt that 
his eye problems might be steroid induced, the examiner felt 
that the etiology of the urological difficulties was 
undetermined.

In December 1994, having experienced impotence of 
vasculogenic origin, the veteran underwent a penile implant.  
Clinical and surgical reports are in the file relating to the 
positional penile prosthesis implantation procedure.

VA evaluation in October 1999 noted his pulmonary problems 
and history, and concluded that he had asthma related to 
noxious substance exposure.  

Since the veteran's direct participation in SHAD testing has 
been established, and in light of a directive from VHA, the 
case was earlier remanded by the Board in 2003 to provide 
this veteran with a complete Project 112/SHAD examination.  
Extensive VA examinations were undertaken in 2005.  With 
regard to the pulmonary facets of the case, the results are 
in the claims file, reflecting in part that the examiner, 
whose independent familiarity with the issue is unknown, had 
done research on "CHAD" and found no known chronic 
pulmonary residuals as a result thereof.  However, the 
examiner concluded that his pseudophakia (cataracts) which 
had been removed were more likely than not induced by steroid 
treatment for his COPD.  Finally, it was further opined by 
the medical examiner that there was no connection between the 
prednisone and his erectile dysfunction. 

As noted in a subsequent second remand in 2006, the Board was 
concerned that with regard to the pulmonary issue in 
particular, the nature of the opinions in the form of over-
generalization, based upon an inaccurate identification of 
the project name, might be inconsistent with the otherwise 
known evidence relating to SHAD and documented residuals.  
Accordingly, additional development was requested and is now 
of record.

The case was then forwarded by the Board to medical experts 
for written opinions by an opthalmologist, a pulmonolgist, 
and a urologist.  These opinions are in the file, dated in 
June 2007.

The pulmonologist noted the veteran's contentions and 
history, as well as the agents used in the SHAD program, and 
opined (with specific citation to reference works documenting 
same) as follows:

It has been established that (the 
veteran) was exposed to these potentially 
toxic agents during his active duty 
service.  It is also established by his 
physician and by objective testing that 
he has airflow limitation due to asthma, 
chronic obstructive pulmonary disease, or 
both.  It is my opinion that his exposure 
to toxic agents is directly related to 
his respiratory disorder. It is well 
known that sulfur dioxide can exacerbate 
and precipitate asthma or chronic 
obstructive pulmonary disease.  It has 
also been reported that peracetic acid 
can cause asthma.  Sodium hydrochlorite 
exposure has been also associated with 
persistent asthma [citations omitted].  

The evaluation by the ophthalmologist is also of record.  The 
veteran's high steroid use over time was identified in 
detail.  The physician opined: "Prednisone in high doses 
over long periods of time is known to cause cataracts and 
glaucoma.  Thus, there is a better than 50/50 chance that 
this patient's cataracts and glaucoma are related to his high 
doses of prednisone for his pulmonary disorder".  

Finally, the urologist noted that the veteran had had a 
history of erectile dysfunction for 3 years in 1994.  He saw 
a urologist who recommended a practical and inexpensive 
progressive treatment; but they elected a more rapid 
approach, and he had insertion of the penile prosthesis in 
late 1994.  The physician noted that he was well familiar 
with the literature with regard to steroid treatment, and had 
reviewed the assertions made in that regard.  He also 
reviewed the circumstances with another radiological 
clinician and academic expert.  Their aggregate opinion was 
that there is no awareness of steroids as an etiologic agent 
in erectile dysfunction.  It was further noted that the 
treating physician had diagnosed a vascular etiology, and 
that the veteran had a long history of cigarette smoking, 
which was also associated with erectile dysfunction.  
Accordingly, the physician's opinion was that he could not 
support the etiology of the veteran's erectile problems as 
being the steroid therapy used over the years to treat his 
COPD.

In summary, the Board would note that veteran's exposure to 
certain stated toxic substances during his participation in 
the SHAD project are somewhat unusual, but the circumstances 
and consequences of the situation are no longer unquantified 
either in general or specifically.  Relatively recent special 
regulatory considerations have been implemented by Congress 
and VA to ensure that Project SHAD veterans are fully 
accorded due process, and that their unusual problems are 
satisfactorily resolved within the framework of credible 
review.  As a result, extra efforts have been made herein, 
including two remands by the Board, and three special expert 
opinions solicited, to acquire ample evidence upon which to 
render a sound and equitable judgment.  

In this case, the medical evidence of record including 
extensive clinical information and several expert opinions 
now raises a reasonable doubt that both the veteran's COPD 
and his asthma are results of his toxic exposure in service 
during Project SHAD; and that his cataracts and other eye 
problems are results of the steroids given to him over the 
years for his now service-connected pulmonary problems.  
These doubts must be resolved in his favor, and service 
connection is in order for both.

However, the medical evidence and aggregate opinion evidence 
does not raise such a doubt with regard to his steroid use 
and his erectile dysfunction.  It appears that, while his 
erectile dysfunction may have had its onset approximately 
concurrent in time with his pulmonary problems and the start 
of his steroid treatments, medical opinion does not find an 
association between the two.  In that regard the evidence is 
not equivocal, and a reasonable doubt is not raised.  
Accordingly, service connection is not warranted for erectile 
dysfunction, post penile implant. 


ORDER

Service connection for COPD and asthma is granted.

Service connection for glaucoma with cataracts, post-
extraction, with intraocular lens implant (IOL) placement, is 
granted.  

Service connection for erectile dysfunction, post penile 
implant, is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


